UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7914



LEROY CARMAN, JR.,

                                            Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-01-
1582-MJG)


Submitted:   March 20, 2002                 Decided:   April 1, 2002


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leroy Carman, Jr., Appellant Pro Se. Stephen Matthew Schenning,
United States Attorney, Allen F. Loucks, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leroy Carman appeals the district court’s orders granting

summary judgment to Defendant in this action filed pursuant to the

Federal Tort Claims Act and denying his motion for reconsideration.

We have reviewed the record and the district court’s orders and

find no reversible error.    Accordingly, we affirm on the reasoning

of the district court.      See Carman v. United States, No. CA-01-

1582-MJG (D. Md. Oct. 26 and Nov. 8, 2001).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  2